Citation Nr: 1511863	
Decision Date: 03/20/15    Archive Date: 04/01/15

DOCKET NO.  10-32 012A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial evaluation in excess of 30 percent for adjustment disorder with anxiety and depressive disorder.

3.  Entitlement to an initial evaluation in excess of 10 percent for left lower extremity shin splint with left knee sprain.

4.  Entitlement to an initial compensable evaluation for right lower extremity shin splint with ruptured aponeurosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 2000 to January 2008.

These matters come before the Board of Veterans' Appeals (Board) on appeal from July 2008 and April 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which granted a 10 percent evaluation for adjustment disorder with anxiety and a noncompensable rating for left and right lower extremity shin splints effective January 29, 2008, and denied entitlement to service connection for PTSD, respectively.  In June 2010, the RO issued a subsequent rating decision considering evidence received within the appeal period, awarding a 30 percent evaluation for adjustment disorder with anxiety, effective January 29, 2008, and a 10 percent evaluation for left lower extremity shin splints with left knee sprain.

In March 2012, the Veteran testified at a Board videoconference hearing before the undersigned.  A transcript of this hearing is associated with the file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

The Veteran contends he is entitled to service connection for PTSD, a disability evaluation in excess of 30 percent for adjustment disorder with anxiety and depressive disorder, an evaluation in excess of 10 percent for left lower extremity shin splint with left knee sprain, and a compensable evaluation for right lower extremity shin splint with ruptured aponeurosis.

Adjustment Disorder with Anxiety

The most recent VA examination for the Veteran's adjustment disorder with anxiety was in May 2008. While the mere passage of time since the last VA examination does not, in and of itself, warrant additional development, the Board finds that with the passage of almost 7 years, the May 2008 VA examination is too remote to be considered a contemporaneous medical examination sufficient to ascertain the current level of disability.  See VAOPGCPREC 11-95; Green v. Derwinski, 1 Vet. App. 121, 124 (1991); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Palczewski v. Nicholson, 21 Vet. App. 174, 181-83 (2007).  

Further, the Veteran's testimony from his January 2015 Board hearing indicates his psychiatric symptoms have worsened since his May 2008 examination.  At examination in May 2008, the Veteran denied intrusive thoughts or memories of his experiences in service and panic attacks, and "pretty much" denied depression.  He was assigned a GAF score of 65.  However, at his hearing, the Veteran stated he experienced anxiety attacks often, especially at night, and avoided playing violent videogames because he did not want to bring out that "side" of himself.  Further, June 2010 VA treatment records diagnosed the Veteran with depressive disorder, not otherwise specified and a GAF score of 60.  In a later August 2010 treatment record, the Veteran's GAF score  was rated as 57.  Such evidence, when compared to the Veteran's status at the May 2008 VA examination, indicates a worsening in symptoms. 

For the reasons described above, the Veteran is entitled to a new VA examination.  The Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  As the Veteran's Board hearing testimony and VA treatment records indicate an increase in symptomatology, the Board finds that an additional evaluation would be helpful in resolving the issues raised by the instant appeal.

Bilateral Shin Splints

The Veteran's testimony from his January 2015 Board hearing indicate his shin splint symptoms have worsened since his July 2013 examination.  

The Veteran testified at the January 2015 hearing that his left knee strain and left leg shin splints had gotten worse with age.  He stated he could not drive for more than an hour, and would then have to stop and walk around.  He noted left leg impact on employment to include an inability to move around quickly, and difficulty kneeling, which he was required to do in order to work under the planes.  He reported being assigned a knee brace, but felt it was more of a hindrance to his employment than a help because it created difficulty with bending and kneeling.  He also noted impacts on his personal life, because after work, he stated he was in pain in his knees and shins and did not want to do anything but sit and rest.  The Veteran reported he woke with less severe pain, that mounted through the day, and occasionally, along with swelling, caused him to be unable to work.  He also noted that he experienced locking, swelling, tightness, popping and extreme pain of the left knee after repeated use.

Regarding his right leg with ruptured aponeurosis and shin splints, the Veteran noted pain and an inability to run or jog.  The Veteran also reported assignment of orthopedic shoes to alleviate pressure from the shin splints.  He noted many of the same symptoms in his right leg as in the left leg, including difficulty walking, and swelling.  He also reported having a large inoperable lump in his right leg that persisted since service.

Given the Veteran's testimony regarding worsening in symptoms, the Veteran is entitled to a new VA examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  The Board finds that an additional evaluation of both the left and right lower extremities would be helpful in resolving the issues raised by the instant appeal.

PTSD

The Board finds that the claim must be remanded in order that an attempt may be made to verify the stressors which the Veteran has reported.  In this case, the Veteran contends that he has PTSD that is related to stressors that he experienced while serving on active duty.  The Veteran's VA treatment records dated June 2010 show the Veteran was diagnosed with PTSD, however, his stressor is unverified.  It remains unclear whether he has a confirmed PTSD diagnosis based on the criteria in DSM-IV and whether his PTSD is related to his period of active service.

In an April 2010 memorandum from JSRRC, it was determined that there was not enough information available to request a search from the U.S. Army and Joint Services Records Research Center or National Archives and Records Administration.  The letter based this determination on the lack of stressor statement from the Veteran.  However, in June 2010 the Veteran submitted a VA Form 21-4138, stating that he was assigned to the 506th AEG security forces, and captured 2 Iraqi citizens in a mission.  He also reported receiving mortar fire around his base.  

At his January 2015 Board hearing, the Veteran testified that he was deployed to Kirkuk, Iraq from August 2003 to November 2003 with the 501st Air Expeditionary Group, and deployed to Bagram, Afghanistan from January 2007 to April 2007 with the 391st Fighter Squadron out of Mountain Home Air Force Base.  The Veteran described a series of 10 to 15 rocket attacks while stationed in Iraq.  He stated that though he was trained as an aircraft mechanic, in Iraq he took the role of security forces on a fire team that responded to security incidents on base, such as rocket attacks.  He reported that his sector, Delta, was the most heavily attacked sector, noting a first attack in approximately August 2003, and more attacks after U.S. forces killed Saddam [Hussein]'s children.  He went on to state that while deployed to Afghanistan, he injured his hand, and saw a child step on an active landmine and suffer serious injuries as a result.

The Veteran's service treatment records include a July 2006 shows a handwritten note indicating the Veteran's left middle finger was painful with radial stress at the distal phalanges and pain located along the side of the middle phalange.

Deployment records dated December 2006 reveal a pre-deployment examination for deployment to Bagram, Afghanistan on January 5 to 7.  A later July 2007 post-deployment examination indicated mild concern for PTSD symptoms. 

The Board finds these stressors to be sufficiently detailed to allow for verification by United States Army and Joint Services Records Research Center (JSRRC). Specifically, these stressors may be verified by requesting the unit history for the 501st Air Expeditionary Group in Kirkuk, Iraq, for the period of August 2003 to November 2003, and for the 391st Fighter Squadron, Sector Delta, in Bagram, Afghanistan, for the period of January 2007 to April 2007.

Accordingly, the case is REMANDED for the following action:

1.  Request that the United States Army and Joint Services Records Research Center (JSRRC) examine the unit history of the 501st Air Expeditionary Group in Kirkuk, Iraq, for the period of August 2003 to November 2003, and the unit history for the 391st Fighter Squadron, Sector Delta, in Bagram, Afghanistan, for the period of January 2007 to April 2007 to determine whether the Veteran's alleged stressors can be verified.  Refer to the Veteran's June 2010 VA Form 21-4138 and January 2015 hearing testimony regarding the details of his alleged stressors.

2.  If any of the Veteran's alleged stressors are verified, schedule him for a VA psychiatric examination. 
 
(a)  The examiner should conduct the examination with consideration of the current diagnostic criteria for PTSD and should specifically state whether or not each criterion for a diagnosis of PTSD pursuant to DSM-IV is met, providing a detailed rationale for why each criterion is or is not met with consideration of the VA treatment records and June 2010 diagnosis of PTSD records.  Any further indicated special studies, including psychological studies, should be accomplished.

(b)  If the Veteran's PTSD symptoms are distinct from the symptoms of his other service-connected psychiatric disorders, the examiner should specify whether each alleged stressor found to be established by the evidence of record was sufficient to produce PTSD and whether there is a link between the current symptomatology and one or more of the in-service stressors found to be established by the record and found to be sufficient to produce PTSD by the examiner.

(c)  If a diagnosis of PTSD is appropriate, the examiner should offer an opinion as to the whether the Veteran's PTSD symptoms are distinguishable from his service-connected adjustment disorder with anxiety and depressive disorder not otherwise specified.

3.  The Veteran should also be scheduled for a psychiatric examination to evaluate the severity of the Veteran's service-connected adjustment disorder with anxiety and depressive disorder.  The examiner should assign a Global Assessment of Functioning (GAF) score and indicate the impact the symptoms associated with his psychiatric disorders have on the Veteran's occupational and social functioning.  In making this assessment, the examiner is asked to address the following:

(a)  Identify the symptoms associated with the Veteran's service-connected adjustment disorder with anxiety and depressive disorder;

(b)  Identify the frequency, severity and duration of the symptoms associated with the Veteran's service-connected adjustment disorder with anxiety and depressive disorder; and

(c)  Provide an opinion as to whether the frequency, severity and duration of the symptoms associated with the Veteran's adjustment disorder with anxiety and depressive disorder result in a level of social and occupational functioning that produces: (a) total occupational and social impairment; (b) deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood; (c) reduced reliability and productivity; or (d) occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care and conversation normal).

The examiner is asked to explain the reasons and bases of for each opinion provided.

4.  Arrange to have the Veteran scheduled for a VA orthopedic examination to determine the current level of severity of his left knee sprain with shin splints and right leg shin splints with ruptured aponeurosis.  All indicated studies, including x-rays and range of motion studies in degrees, should be performed bilaterally.  

The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups (if the Veteran describes flare-ups).  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  

In addition, for the right leg, the examiner shoulder comment on the severity of the effect on movement of forefoot and toes, propulsion thrust in walking of the plantar and dorsal; the severity of the effect on propulsion of the plantar flexion of the foot; and the severity of the effect on dorsiflexion.  The examiner should use the terms 'severe,' 'moderately severe,' 'moderate,' or 'slight' in providing his assessment.  For further clarification, the examiner should reference Diagnostic Codes 5310, 5311, and 5312.

5.  Then, the AMC/RO should readjudicate the claims on the merits.  If the benefit sought is not granted, the Veteran and his representative should be furnished a SSOC and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




